Citation Nr: 0725598	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-21 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for sarcoidosis, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for thoracic spine 
wedging with scoliosis, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a compensable initial rating for 
pterygium.

4.  Entitlement to service connection for Raynaud's syndrome, 
fingers and toes, to include as secondary to service-
connected sarcoidosis.

5.  Entitlement to service connection for folliculitis, to 
include as secondary to service-connected sarcoidosis.

6.  Entitlement to service connection for memory loss, to 
include as secondary to service-connected sarcoidosis.

7.  Entitlement to service connection for insomnia, to 
include as secondary to service-connected sarcoidosis.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1984 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal originally from a January 2003 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in January 2003, a statement of the case was issued in July 
2003, and a substantive appeal was received in August 2003.

The veteran's claims originally included a claim of 
entitlement to service connection for pterygium of both eyes.  
Service connection for bilateral pterygium was granted by the 
RO in the July 2003 statement of the case.  The veteran's 
August 2003 substantive appeal submission expressed 
disagreement with the rating assigned in this grant of 
service connection and initiated an appeal of the rating.  A 
statement of the case for the issue of entitlement to an 
increased rating for bilateral pterygium was issued in 
October 2006, and a substantive appeal on this issue was 
received in December 2006 to perfect the appeal of this 
issue.

This appeal also originally included claims of entitlement to 
service connection for myopathy of the upper extremities, 
claimed as pain and weakness in all fingers of both hands.  
These issues were addressed in the July 2003 statement of the 
case and the veteran perfected an appeal of these issues with 
his August 2003 substantive appeal submission.  However, in a 
November 2006 rating action, the RO granted service 
connection for myopathy of both upper extremities; this was a 
grant of the full benefits sought on appeal with respect to 
these claims and, thus, these issues are no longer on appeal 
or before the Board at this time.

The Board also observes that the veteran was originally 
represented in this appeal by the African American PTSD 
Association.  However, the veteran revoked his appointment of 
this service organization in a February 2007 statement.


FINDINGS OF FACT

1.  The veteran's service-connected sarcoidosis is manifested 
by pulmonary involvement, but not requiring systemic high 
dose (therapeutic) corticosteroids for control, not 
manifested by cor pulmonale or cardiac involvement with 
congestive heart failure or progressive pulmonary disease 
with fever, night sweats and weight loss despite treatment.  

2.  The veteran's service-connected sarcoidosis is also not 
manifested by FEV-1 or DLCO (SB) 55 percent of the predicted 
value or lower, nor by an FEV-1/FVC ratio 55 percent or 
lower, nor with maximum oxygen consumption of 20 milliliters 
per kilogram per minute or lower (with cardiorespiratory 
limit).

3.  The veteran's service-connected thoracic spine wedging 
with scoliosis is manifested by pain, spasm, and flare ups 
with some limitation of motion and demonstrable deformity of 
a vertebral body; the thoracic spine wedging with scoliosis 
is not manifested by limitation of flexion of the 
thoracolumbar spine to 30 degrees or less nor ankylosis of 
the entire thoracolumbar spine.

4.  The veteran's service-connected pterygium is not 
manifested by visual field deficit; corrected visual acuity 
has been shown to be 20/20 bilaterally and has been 
consistently shown to be better than 20/40 in both eyes.

5.  Raynaud's disease was not manifested during the veteran's 
active duty service or for several years thereafter, nor is 
Raynaud's disease otherwise causally related to the veteran's 
active duty service or to a service-connected disability, 
including sarcoidosis.

6.  Folliculitis was not manifested during the veteran's 
active duty service or for more than a year thereafter, nor 
is folliculitis otherwise causally related to the veteran's 
active duty service or to a service-connected disability, 
including sarcoidosis.

7.  Memory loss was not manifested during the veteran's 
active duty service or for several years thereafter, nor is 
memory loss otherwise causally related to the veteran's 
active duty service or to a service-connected disability, 
including sarcoidosis.

8.  Insomnia was not manifested during the veteran's active 
duty service or for several years thereafter, nor is insomnia 
otherwise causally related to the veteran's active duty 
service or to a service-connected disability, including 
sarcoidosis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for sarcoidosis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, including §§ 4.1-4.14, 
4.96, 4.97, Diagnostic Code 6600, 6846 (2006).

2.  The criteria for entitlement to a rating in excess of 20 
percent for thoracic spine wedging with scoliosis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.71(a), Diagnostic Code 5291 (2002); Diagnostic 
Code 5235 (2006).

3.  The criteria for entitlement to a compensable rating for 
bilateral pterygium have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.75, 
4.76, 4.76a, 4.84a, Diagnostic Code 6034 (2006).

4.  Raynaud's disease was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in such service.  Neither has Raynaud's 
disease been caused or aggravated by any service-connected 
disability, including sarcoidosis.  38 U.S.C.A. §§ 1101, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2006).

5.  Folliculitis was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in such service.  Neither has folliculitis been 
caused or aggravated by any service-connected disability, 
including sarcoidosis.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2006).

6.  Memory loss was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in such service.  Neither has memory loss been 
caused or aggravated by any service-connected disability, 
including sarcoidosis.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2006).

7.  Insomnia was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in such service.  Neither has insomnia been 
caused or aggravated by any service-connected disability, 
including sarcoidosis.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  A July 2002 RO letter 
acknowledged the veteran's claims and set forth basic 
information as to what VA would do to assist the veteran with 
these claims.  However, the July 2002 letter did not fully 
inform the veteran of the evidence necessary to substantiate 
his claims or his responsibilities with regard to identifying 
pertinent evidence.  However, in a July 2006 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, this letter advised the appellant of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

With regard to the claim of entitlement to an increased 
initial rating for the veteran's bilateral pterygium, the 
Board notes that the July 2006 VCAA letter addressed the 
original underlying claim of service connection for 
pterygium.  Since the issue of entitlement to assignment of a 
higher initial rating is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
July 2006), another VCAA notice is not required. VAOPGCPREC 
8-2003 (Dec. 22, 2003). 

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to the issuance of the first 
adequate VCAA notice letter to the veteran.  Upon review, the 
Board finds that the lack of such a pre-AOJ-decision notice 
did not result in any prejudice to the claimant in this case.  
Any timing defect was remedied by the fact that the July 2006 
letter was sent to the appellant prior to multiple 
readjudications of this matter, including most recently the 
RO's readjudication of the case in connection with the 
issuance of a March 2007 supplemental statement of the case. 
Thus, the appellant was provided with ample time to benefit 
from the notice prior to the most recent RO adjudication of 
the case. The VCAA notice was therefore effectively timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the July 2006 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in his possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims in the July 2006 VCAA letter; the 
veteran was informed to submit evidence showing the nature, 
history, and severity of the claimed disabilities as 
appropriate for the particular claims.  Additionally, the 
same July 2006 VCAA letter provided timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted and 
directly explained how VA determines disability ratings and 
effective dates.  This notice was provided to the appellant 
prior to the most recent RO readjudication of this case and 
issuance of a supplemental statement of the case in March 
2007.  The Board also observes that in December 2006 the 
veteran submitted a signed statement indicating that he had 
no further information or evidence to submit in support of 
his claims.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with these claims.

Increased Ratings

The present appeal involves the veteran's claims of 
entitlement to higher disability ratings for service 
connected disabilities.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time, 
including the possibility of a staged rating (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet.App. 119 (1999).  The 
current claim for a higher rating for pterygium arises from 
the original assignment of a disability evaluation following 
an award of service connection.

However, as regards the other increased rating claims on 
appeal, where an increase in the level of a previously 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

Entitlement to an increased rating for sarcoidosis, currently 
rated as 30 percent disabling

The veteran's sarcoidosis is currently rated under Diagnostic 
Code 6846.  Under the applicable criteria, a 30 percent 
rating is assigned where there is pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  A 60 percent rating is 
assigned where there is pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control, 
and a 100 percent rating where there is cor pulmonale or 
cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  38 C.F.R. § 4.97, Diagnostic 
Code 6846.

In addition, Diagnostic Code 6846 provides that either the 
active disease or residuals may be rated as chronic 
bronchitis under Diagnostic Code 6600 and extra-pulmonary 
involvement under the specific body system involved.  The 
Board notes that the veteran's claims of extra-pulmonary 
involvement of his sarcoidosis are considered in this appeal 
separately in the sections addressing entitlement to service 
connection for the claimed extra-pulmonary symptoms.

Diagnostic Code 6600 for chronic bronchitis provides that 
where the FEV-1 is 56 to 70 percent of the predicted value, 
or the FEV-1/FVC ratio is 56 to 70 percent, or the DLCO (SB) 
is 56 to 65 percent of the predicted value, a 30 percent 
evaluation is assigned.  Where the FEV-1 or the DLCO (SB) is 
40 to 55 percent of the predicted value, or the FEV-1/FVC 
ratio is 40 to 55 percent, or the maximum oxygen consumption 
is 15 to 20 milliliters per kilogram per minute (with 
cardiorespiratory limit), a 60 percent evaluation is 
assigned.  Where the FEV-1 or the DLCO (SB) is less than 40 
percent of the predicted value or the FEV-1/FVC ratio is less 
than 40 percent, or maximum exercise capacity is less than 15 
milliliters per kilogram per minute of oxygen consumption 
(with cardiac or respiratory limitation), or cor pulmonale 
(right heart failure), or right ventricular hypertrophy, or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure, 
or requires outpatient oxygen therapy, a total 100 percent 
rating is assigned.  38 C.F.R. § 4.97.

The veteran most recently described his symptoms of 
sarcoidosis during his testimony at a February 2007 RO 
hearing.  The veteran explained that he has been concerned 
with difficulty breathing while doing his job and performing 
physical activity.  The veteran described using an inhaler 
daily on as as-needed basis, with a tendency to use it more 
often during periods when he is outside.  The veteran 
explained that he is not on any pills for treatment of these 
symptoms.  The veteran further described that his symptoms 
result in feelings of dizziness, nausea, vomiting, and the 
coughing up of phlegm.  The Board observes that these 
reported symptoms are consistent with the veteran's recent 
reports of symptoms to medical personnel including as 
reflected in the most recent VA examination reports of 
record.

A rating in excess of 30 percent for the veteran's 
sarcoidosis is not warranted based upon the evidence 
currently of record.  Entitlement to a rating in excess of 30 
percent in this case requires a showing that the veteran 
requires systemic high dose (therapeutic) corticosteroids for 
control of the pulmonary involvement, or a showing that the 
FEV-1 or the DLCO (SB) is 40 to 55 percent of the predicted 
value, or the FEV-1/FVC ratio is 40 to 55 percent, or the 
maximum oxygen consumption is 15 to 20 milliliters per 
kilogram per minute (with cardiorespiratory limit).  In this 
regard, no evidence in the record supports a finding to 
warrant a rating in excess of 30 percent.

The evidence does not show that the veteran's sarcoidosis has 
manifested in cor pulmanae or cardiac involvement, and there 
is no indication of congestive heart failure or progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment.  The Board acknowledges that the veteran's 
VA treatment reports include an August 2005 record addressing 
the veteran's complaints of nightsweats, hot and cold 
sensations, and fluctuating weight.  At that time, however, 
the veteran's weight was actually noted to have increased and 
the treating physician clinically noted that there was 
"nothing specific to suggest active sarcoid."  Even 
accounting for the veteran's reports of nightsweats, there is 
no evidence to otherwise demonstrate the level of severity of 
sarcoidosis which may be characterized as producing 
progressive pulmonary disease and weight loss despite 
treatment as is contemplated by the criteria for a 100 
percent disability rating under Diagnostic Code 6846.

The evidence does not show that the veteran's treatment 
involves the type of systemic high dose (therapeutic) 
corticosteroids for control that is contemplated in the 
criteria for a 60 percent rating under Diagnostic Code 6846.  
The August 2006 VA examination report describes the veteran's 
sarcoidosis treatment as "he used to treat it with inhalers  
....  His medications include steroid inhaler."  An August 
2003 VA examination report describes that, following the 
veteran's 1985 sarcoidosis diagnosis, the veteran "received 
Prednisone treatment for about three or four years.  The 
treatment was not instigated subsequent to the initial 
treatment."  The report goes on to state "He has been using 
the AeroBid inhaler which seems to provide the most help. ...  
He uses the inhaler while he is engaged in [physical] 
activities two or three times a day."  There is no 
indication in the record that the veteran's sarcoidosis, 
which has been treated with a steroids inhaler during the 
appeal period, has required treatment with the type of 
systemic high dose (therapeutic) corticosteroids for control 
which is contemplated by the criteria for a rating in excess 
of 30 percent under Diagnostic Code 6846.

Turning to consideration of the criteria provided by 
Diagnostic Code 6600 to rate the pulmonary involvement of 
sarcoidosis as chronic bronchitis, the Board continues to 
find no basis for a rating in excess of 30 percent.  The 
Board notes that the most recent pulmonary function testing 
(PFT) report of record, associated with the August 2006 VA 
examination, shows that the veteran's FEV-1 was 79 percent of 
predicted value before bronchodilation, and 83 percent of 
predicted value after bronchodilation.  The veteran's FEV-
1/FVC was calculated to be 80 percent before bronchodilation 
and 84 percent following bronchodilation.  These results are 
not low enough to meet the requirements for a 60 percent 
rating under Diagnostic Code 6600 and, thus, do not support 
entitlement to a rating in excess of 30 percent for 
sarcoidosis.

The Board further observes that the examination report 
expressly notes that there was no discrepancy between the PFT 
findings and the observations of clinical examination.  The 
PFT results were expressly deemed to be medically sufficient 
to evaluate the lung status of the veteran, and the DLCO test 
was not indicated for this examination.

A September 2003 PFT report is also of record amongst the 
veterans VA treatment records.  This report shows that the 
veteran's FEV-1 was 71.7 percent of predicted value before 
bronchodilation, and 81.9 percent of predicted value after 
bronchodilation.  The veteran's FEV-1/FVC was calculated to 
be 78 percent before bronchodilation and 86 percent following 
bronchodilation.  Additionally, DLCO (SB) was shown to be at 
78.9 percent of predicted value.  These results are not low 
enough to meet the requirements for a 60 percent rating under 
Diagnostic Code 6600 and, thus, do not support entitlement to 
a rating in excess of 30 percent for sarcoidosis.

The August 2002 VA examination report contains the results of 
a PFT session the veteran underwent in March 2002.  The March 
2002 testing shows that the veteran's FEV-1 was 75.2 percent 
of predicted value.  The veteran's FEV-1/FVC was calculated 
to be 80 percent.  Additionally, DLCO (SB) was shown to be at 
92.7 percent of predicted value.  These results are not low 
enough to meet the requirements for a 60 percent rating under 
Diagnostic Code 6600 and, thus, do not support entitlement to 
a rating in excess of 30 percent for sarcoidosis.

There is no other medical evidence of record which presents 
clinical findings meeting criteria for entitlement to a 
rating in excess of 30 percent for sarcoidosis.  To the 
extent that the veteran has claimed that the severity of his 
sarcoidosis has increased by way of a number of emerging 
complications, the Board notes that these contentions are 
addressed separately in this decision.  The Board separately 
addresses these contentions below in the consideration of 
claims for entitlement to service connection for several 
disabilities claimed as secondary to sarcoidosis.

Entitlement to an increased rating for thoracic spine wedging 
with scoliosis, currently evaluated as 20 percent disabling

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed.Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed.Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5291, limitation of motion of the 
dorsal (thoracic) spine is rated as 0 percent disabling when 
slight, 10 percent disabling when moderate, and 10 percent 
disabling when severe.  Additionally, under Diagnostic Code 
5285 covering fractured vertebra, 10 percent may be added to 
an evaluation for demonstrable deformity of a vertebral body.  
The Board observes that the veteran was assigned a 20 percent 
rating by the RO as the maximum schedular rating for 
disability of the thoracic spine with demonstrable deformity 
of a vertebral body.

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.  The Board notes that the veteran is service 
connected for thoracic spine wedging with scoliosis and not 
for any disability of the lumbar spine.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  The Board notes that 
the veteran is service connected for thoracic spine wedging 
with scoliosis and not for intervertebral disc syndrome.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
Board once again notes that the veteran is service connected 
for a thoracic spine disability and not a disability of the 
lumbar spine.

The terms 'mild,' 'slight,' 'moderate,' and 'severe,' are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

The amended version of the rating criteria provides as 
follows:

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5)  50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent - Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
 
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.



Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  The Board 
again notes that the veteran is service connected for 
thoracic spine wedging with scoliosis and not for 
intervertebral disc syndrome.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Applying all of the applicable Diagnostic Codes, the Board 
finds that no rating in excess of 20 percent is shown to be 
warranted for the veteran's disability of the thoracic spine.  
The Board once again observes that the 20 percent rating 
currently assigned represents the maximum schedular rating 
under the former rating criteria for thoracic spinal 
disability with demonstrable deformity of a vertebral body.  
The Board will now consider whether there is any basis in the 
record for entitlement to a higher rating under the revised 
rating criteria for spinal disability.

The veteran's February 2007 testimony at his RO hearing 
explained that his concerns regarding the disability of the 
thoracic spine featured pain with spasms and flare ups.  The 
veteran reported that he was treating the pain with multiple 
medications and used a back brace and a cane.  The Board 
observes that the veteran's symptoms, medications, and use of 
a brace and cane were reported to be essentially the same at 
the time of his most recent August 2006 VA examination, and 
there has been no indication that the veteran's disability 
has significantly changed since the time of that medical 
evaluation.

The most recent VA examination report of record is from 
August 2006.  This report shows that the veteran's 
thoracolumbar spinal range of motion was tested "to the 
point of pain and discontinued."  This testing revealed that 
the veteran's thoracolumbar spine had flexion from 0 to 85 
degrees before limitation from pain, and extension from 0 to 
28 degrees before limitation from pain.  The August 2006 
examiner expressly accounted for functional limitation due to 
pain and, furthermore, expressly noted that motion was not 
limited by fatigue, weakness, lack of endurance, or 
incoordination.

In the August 2006 VA examination report, flexion of the 
thoracolumbar spine was not shown to be limited to 30 degrees 
or less and there was no ankylosis; thus, a rating in excess 
of 20 percent for the thoracolumbar spinal disability is not 
shown to be warranted under the current rating criteria as 
applied to the findings of this report.

An August 2002 VA examination report presents some different 
information regarding the veteran's thoracic spinal 
disability, but nevertheless presents no findings which 
support a disability rating in excess of 20 percent.  The 
August 2002 examiner noted that the thoracic spine flexed to 
45 degrees and extended to negative 20 degrees; during this 
testing the examiner noted "no tenderness or spasm in the 
thoracic spine."  There was noted to be "mild spasm of the 
right upper lumbar paraspinous muscles" but the August 2002 
VA examination report does not make any indication that these 
observations were associated with any functional loss in 
motion of the thoracic spine; in any event, the more recent 
August 2006 VA examination report reflects testing which 
clearly addresses the possibility of such functional loss on 
range of motion testing.

The Board observes that the veteran has submitted a February 
2000 report from his private chiropractic care provider 
regarding his spine.  This report contains general 
information explaining the mechanical and anatomical features 
of pertinent spinal disorders and addresses the veteran's 
spinal diagnoses in this context.  The report also discusses 
treatment and corrective care.  However, this report does not 
present the type of physical examination findings, including 
range of motion data, which can be applied to the rating 
criteria for determining a disability rating for the 
veteran's service-connected disability of the thoracic spine.

Separately, among the submitted treatment records from the 
veteran's private chiropractic care provider, a different 
February 2000 examination worksheet does report some 
pertinent range of motion data from prior to the period of 
time under appeal in this case.  The Board notes that the 
reported range of motion data does not support a higher 
rating, regardless of the date upon which this range of 
motion data was collected.  The February 2000 private 
examination worksheet shows that although the veteran 
experienced pain on thoracolumbar extension, no pain was 
indicated on thoracolumbar flexion and a full 90 degrees of 
forward flexion was noted at that time.  The remainder of the 
treatment report log and notes of record from this private 
chiropractic care provider do not contain medical findings 
pertinent to rating the veteran's service-connected 
disability of the thoracic spine.

There is no other medical evidence of record which presents 
clinical findings meeting criteria for entitlement to a 
rating in excess of 20 percent for the disability of the 
thoracic spine.

Entitlement to a compensable initial rating for pterygium

Visual acuity is to be measured based on the best distant 
vision obtainable after the best correction by glasses, 
unless there is a difference of more than four diopters of  
spherical correction between the two eyes, or the presence of 
keratoconus.  38 C.F.R. § 4.75.  It is noteworthy that eye 
disorders also may be rated based on contraction of visual 
fields.  38 C.F.R. §§ 4.76, 4.76a.

The veteran's pterygium is currently evaluated as 
noncompensable under 38 C.F.R. § 4.84a, Diagnostic Code 6034, 
which provides that the disability is rated for loss of 
vision, if any.  Loss of vision is rated under 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6061-6079.  A noncompensable 
evaluation is warranted where vision is 20/40 in both eyes.  
A 10 percent evaluation is warranted where vision is 20/50 in 
one eye and 20/40 in the other eye.  A 10 percent evaluation 
is also warranted where vision is 20/50 in both eyes.  The 
evaluations continue to increase for additional impairment of 
central visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079 (2003).

The veteran was afforded a VA ophthalmology examination in 
August 2006 in association with this claim and the report of 
this examination is of record.  The report states that "The 
visual acuity examination reveals uncorrected far vision on 
the right as 20/20 and corrected it is 20/20.  The 
uncorrected near vision on the right is 20/20 and corrected 
it is 20/20."  Furthermore, "The uncorrected far vision on 
the left is 20/20 and corrected it is 20/20.  The uncorrected 
near vision on the left is 20/20 and corrected it is 20/20."  
Thus, the testing revealed the veteran has 20/20 visual 
acuity in both eyes for near and far vision.

Moreover, the August 2006 ophthalmology report shows that 
"Visual field examination is within normal limits."  The 
examiner explained that "Bilateral pterygia are present on 
the medial side of each eye.  These are typical in appearance 
and do not threaten the vision currently."

The veteran's previous August 2003 VA examination report also 
addressed his eyes and vision, providing essentially 
consistent information to the August 2006 ophthalmology 
report.  The August 2003 examiner noted that the veteran 
himself described that the pterygium "is not affecting his 
visual acuity..."  The examiner clinically observed that the 
pterygium did not approach the papillary opening.  Visual 
acuity was only tested without correction, and was 20/25 at 
that time.  The August 2002 VA examination report also 
included inspection of the veteran's vision and his eyes; the 
corresponding report states that the veteran's pterygium does 
not obstruct the veteran's field of view, that the veteran's 
visual acuity was 20/20 bilaterally when corrected and was 
20/25 bilaterally uncorrected.

In the veteran's case, the measurements of visual acuity do 
not meet the schedular criteria for a compensable rating.  
According to the Impairment of Central Visual Acuity table, 
if vision (distant) in one eye is 20/40 and the other eye is 
20/40, then the disability evaluation is assigned at zero 
percent.  38 C.F.R. § 4.84a.  Therefore, if vision is better 
than 20/40 in both eyes, as the preponderance of the evidence 
demonstrates in this case, a compensable evaluation is not 
warranted.

There is no competent evidence of record demonstrating that 
the service-connected disability is manifested by reduced 
visual fields.  Accordingly, on the evidence, the Board is 
unable to find a basis for entitlement to a compensable 
evaluation for the veteran's pterygium.  The Board 
acknowledges that the veteran has described that his visual 
acuity has decreased over time, and the medical evidence 
reflects age-related vision changes, but the weight of the 
competent medical evidence of record clearly establishes that 
the veteran's pterygium has not yet manifested in any 
impairment of the veteran's vision.

In summary, the weight of the credible evidence demonstrates 
that the veteran's service-connected pterygium is without 
significant complications and is visually insignificant, and 
thus, does not interfere with his vision to a compensable 
degree.  As the veteran's service-connected pterygium is not 
causing a compensable impairment of vision, a noncompensable 
evaluation is warranted.  Consequently, the preponderance of 
the evidence is against the claim for a compensable rating 
using the visual acuity impairment table.  A staged rating, 
based on the facts found, is also not warranted.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Increased Ratings Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no persuasive showing by the veteran that the 
service-connected disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The assigned scheduler ratings are 
intended to represent the average impairment in earning 
capacity resulting from service-connected disability.  38 
C.F.R. § 4.1.  The Board recognizes the impairment of working 
capacity resulting from the veteran's disabilities on appeal, 
but does not find evidence that the veteran's capacity for 
gainful employment has been so exceptionally impaired as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The Board has found that the preponderance of the evidence is 
against the veteran's claims for increased ratings.  The 
Board acknowledges the veteran's own testimony and 
contentions, and while the veteran may sincerely believe that 
his service-connected disabilities warrant higher ratings, 
the competent evidence weighs against his claims.  
Furthermore, the veteran is a layperson and has no competence 
to give a medical opinion on diagnosis or clinical severity 
of a disorder.  Espiritu v. Derwinski,  2 Vet.App. 492 
(1992), see also Routen v. Brown, 10 Vet.App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd  sub nom. Routen v. 
West, 142 F.3d 1434 (Fed.Cir. 1998), cert. denied, 119 S.Ct. 
404 (1998).  The provisions of 38 U.S.C.A. § 5107 regarding 
reasonable doubt have been considered in reviewing the 
evidence of the veteran's disabilities on appeal.  The 
preponderance of the evidence of record is against a rating 
in excess of 30 percent for sarcoidosis, the preponderance of 
the evidence is against a rating in excess of 20 percent for 
the disability of the thoracic spine, and the preponderance 
of the evidence is against a compensable rating for 
pterygium.  Thus, the provisions regarding reasonable doubt 
are not applicable and no higher ratings may be assigned.


Service Connection

This case involves claims of entitlement to service 
connection for various disabilities.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as Raynaud's disease and organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

 Finally, service connection is warranted for a disability 
which is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet.App. 439 (1995) (en banc).

Entitlement to service connection for Raynaud's syndrome, 
fingers and toes, to include as secondary to service-
connected sarcoidosis

The record demonstrates that the veteran suffers from 
Raynaud's syndrome, and this was most recently clinically 
diagnosed in the August 2006 VA examination report.  There is 
no suggestion in the record that any pertinent symptoms of 
Raynaud's disease manifested during service: the service 
medical records are absent of any suggestion of Raynaud's 
disease, and the veteran does not specifically contend that 
Raynaud's disease manifested during his active service.  
Indeed, the veteran told the August 2006 VA examiner that his 
Raynaud's disease began in 1999, approximately 10 years after 
the veteran's discharge from service.  Rather, including as 
stated in his July 2002 statement, the veteran contends that 
his Raynaud's disease is a complication secondary to his 
service-connected sarcoidosis, and he claims entitlement to 
service-connection on this secondary basis.

The August 2006 VA examination report confirms a diagnosis of 
Raynaud's disease and directly addresses the veteran's claim 
with medical analysis.  The examining physician explains: 
"the veteran has on my examination documentable Raynaud's 
disease.  However, in review of the medical literature, I do 
find no association between Raynaud's disease and 
sarcoidosis.  Therefore, on a more likely than not basis, the 
Raynaud's disease is not secondary to his sarcoidosis."

There is no other competent medical evidence which 
contradicts the August 2006 VA examiner's conclusion, and the 
veteran has presented no information to contradict the 
examiner's finding that there is no medically recognized 
association between sarcoidosis and Raynaud's disease.  
Previous medical reports of record, including the August 2003 
and August 2002 VA examination reports, observe that the 
veteran's complaints are consistent with Raynaud's syndrome, 
but none of the medical evidence offers an etiology opinion 
to probatively contradict the August 2006 conclusions that 
Raynaud's disease is not associated with sarcoidosis; 
Raynaud's disease is shown to be a distinct and separate 
pathology.  The August 2003 VA examination report does 
comment that Raynaud's disease "may or may not be correlated 
with his sarcoidosis.  Sarcoidosis is a ubiquitous disease 
that affects all areas of the body and can be involved in the 
hands at a cellular level."  The Board has considered this 
medical statement, but in light of the fact that it is 
expressly equivocal and speculative, the Board finds that it 
does not probatively contradict the more recent opinion the 
August 2006 VA examiner authored following specific research 
of the issue in medical literature.  The Court has held that 
medical opinions which are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet.App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet.App. 459, 463 (1996); Libertine v. Brown, 9 Vet.App. 521, 
523 (1996).

Consequently, the probative medical evidence of record 
opposes a finding that the veteran's Raynaud's disease is 
etiologically linked to his service-connected sarcoidosis.  
Service connection is not warranted on this basis, and there 
is no evidence or contention that service connection is 
warranted for Raynaud's disease on any other basis.

Entitlement to service connection for folliculitis, to 
include as secondary to service-connected sarcoidosis

The record demonstrates that the veteran has been diagnosed 
with folliculitis, and this was most recently clinically 
observed during the August 2002 VA examination.  There is no 
persuasive indication in the record that any pertinent 
symptoms of the currently diagnosed folliculitis manifested 
during service: the service medical records are absent of any 
diagnosis of folliculitis, and the veteran does not currently 
contend that folliculitis manifested during his active 
service.  Indeed, the veteran told the August 2003 VA 
examiner that his skin symptoms had emerged over "the last 
three or four years."  This indicates an onset of no earlier 
than 1999, approximately 10 years after the veteran's 
discharge from service.  Rather, including as stated in his 
July 2002 statement, the veteran contends that his 
folliculitis is a complication secondary to his service-
connected sarcoidosis and he claims entitlement to service-
connection on this secondary basis.

The Board does observe that the August 2006 VA general 
physical examination report suggests that the veteran may 
have indicated an onset of 1991, as the history for 
folliculitis given in this report references "15 years."  
This would still place the onset of folliculitis more than a 
year after the veteran's separation from service.  The Board 
has considered the veteran's service medical records 
carefully and acknowledges that the veteran is clinically 
noted to have had "acne to back" in a January 1989 
examination report.  However, considering that the veteran's 
contentions in this case have not featured any claim of in-
service onset and, additionally, that all of the veteran's 
descriptions of folliculitis symptoms have involved the 
veteran's neck and face (and not the back), the Board does 
not believe that the record presents any persuasive basis for 
service connection for folliculitis on a direct basis.  The 
Board will thus turn its attention to the veteran's feature 
contention, which is that his current diagnosis of 
folliculitis is a complication of his service-connected 
sarcoidosis.

At the veteran's August 2002 VA examination, the veteran 
described his symptoms and history pertinent to his 
complaints of a disease of the skin.  The examiner noted 
observing "three pimples" evident "on the anterior neck 
around hair follicles."  The examiner further noted that 
"The rest of the skin looks normal."  The assessment given 
was "minimal folliculitis."  The August 2002 examination 
report does not opine as to the possibility that the 
folliculitis may be caused by sarcoidosis.

The August 2003 VA examination report shows that the veteran 
again described the skin symptoms and history, but on this 
occasion he did not manifest the lesions to be examined.  As 
a result, the August 2003 VA examination report simply states 
on this topic that the skin symptoms "were not visible 
therefore I cannot comment on them."

The August 2006 VA examination report shows that, once again, 
"skin disease at the present time is absent."  However, the 
August 2006 VA examiner considered the veteran's complaints 
consistent with folliculitis and addressed whether the 
veteran's previously diagnosed folliculitis was likely 
associated with his sarcoidosis based on medical knowledge.  
In this regard, the August 2006 VA examiner noted that "it 
is a well-established medical fact that skin conditions from 
sarcoidosis include predominantly erythema nodosum.  The 
veteran's complaint has been folliculitis... ."  The Board 
notes that there is no indication anywhere in the record that 
the veteran has been diagnosed with erythema nodosum.  Thus, 
the August 2006 VA examination report offers the probative 
medical conclusion that "on a more likely than not 
probability, folliculitis is not secondary to his separate 
condition of sarcoidosis."  The Board observes that the 
veteran has never been diagnosed with erythema nodosum.

The Board acknowledges that the veteran has been diagnosed 
with folliculitis.  However, the medical evidence of record 
is against finding that the veteran's folliculitis is 
causally related to the service-connected sarcoidosis.  The 
August 2006 VA examination report's conclusion regarding the 
lack of a relationship between folliculitis and sarcoidosis 
is probative and uncontradicted by any other medical evidence 
in the record.  The Board does note that the follow-up 
addendum to the August 2006 general physical examination 
report shows that the examiner was asked by the RO to clarify 
his findings regarding the veteran's skin diagnosis, and that 
the examiner responded that he could not provide further 
clarification as he was unable to observe any skin diagnosis 
during the examination.  The Board nevertheless views the 
examiner's original August 2006 discussion of the medical 
principles involved in sarcoidosis and skin involvement as 
probative in demonstrating that the veteran's previously 
diagnosed folliculitis is not the type of skin disease which 
may be linked to sarcoidosis pathology.

There is simply no basis in the medical evidence of record 
for finding that the veteran's folliculitis has been caused 
by his sarcoidosis.  Service connection is not warranted on 
this basis, and there is no evidence or contention that 
service connection is warranted for folliculitis on any other 
basis.

Entitlement to service connection for memory loss, to include 
as secondary to service-connected sarcoidosis

The record demonstrates that the veteran currently 
experiences and has been medically evaluated for symptoms of 
memory loss.  There is no suggestion in the record that any 
pertinent symptoms of memory loss manifested during service: 
the service medical records are absent of any suggestion of 
complaints of memory loss, and the veteran does not 
specifically contend that memory loss manifested during his 
active service.  Indeed, the veteran told the August 2006 VA 
psychiatric examiner that his memory loss symptoms began ten 
years before that exam, in 1996, approximately 7 years after 
the veteran's discharge from service.  Rather, including as 
stated in his July 2002 statement, the veteran contends that 
his memory loss symptoms are secondary to his service-
connected sarcoidosis and he claims entitlement to service-
connection on this secondary basis.

The veteran has a documented history of reporting symptoms of 
memory loss.  The August 2006 VA examination report noted for 
the record that "it is a well established medical fact that 
sarcoidosis can have neurological manifestations.  These can 
involve both the peripheral and central nervous system."  
The examiner explained that neuropsychiatric testing would be 
necessary to make determinations about the veteran's case.

A psychiatric examination was performed later in August 2006, 
and the corresponding report shows that the examining 
psychiatrist diagnosed the veteran with "Transient Amnestic 
Disorder."  The examiner was unable to determine, without 
further testing, whether the memory loss symptoms were 
causally related to the service-connected sarcoidosis.  The 
report states that "The service relationship of the current 
diagnosis cannot be determined because sarcoidosis can affect 
the CNS.  There is not sufficient evidence in the record that 
I was provided that this has been investigated via EEG, CAT 
scan and Neuropsychological Testing."  The report shows that 
the examiner determined that additional special testing was 
necessary to evaluate the nature of the veteran's mental 
symptoms and any possible relationship to his sarcoidosis.

VA provided the veteran with an electroencephalogram (EEG) 
and an MRI of the brain, and this testing was performed in 
October 2006.  These tests produced findings of "normal 
electroencephalogram" and "normal brain" shown on MRI.  
The complete reports of both tests were presented to the 
specialist who performed the August 2006 psychiatric 
examination and who had requested the additional testing, and 
this specialist authored an addendum to the previous 
examination report.  In this addendum, the examiner makes a 
clear indication that, based on the test results provided, it 
is less than likely that the veteran's mental symptoms are 
due to sarcoidosis; the examiner provides the rationale that 
the "MRI, EEG do not show involvement of CNS of 
Sarcoidosis."  Additionally, the specialist notes that the 
cognitive functioning of the veteran was shown to be within 
normal limits during mental status examination.

The complete reports of both the EEG and the MRI were also 
presented to the examining physician who conducted the August 
2006 general physical VA examination.  This examiner reviewed 
the testing results and, despite expressing that a more 
definitive determination would require a more enhanced MRI, 
the evidence now of record was sufficient to medically 
conclude that the veteran's mental symptoms, including 
insomnia, are "less than likely" caused by sarcoidosis.  In 
this regard, the examiner offered the rationale that there 
was "no evidence of cerebral lesions" and, thus, no 
clinical indication that sarcoidosis had manifested in the 
veteran's brain to produce mental symptoms.

The expert opinions of the August 2006 VA psychiatric 
examiner and the August 2006 VA general physical examiner are 
highly probative; each reviewed the claims folder and 
demonstrated an informed consideration of the medical 
questions, including acknowledging that sarcoidosis can 
affect nervous system function to cause mental symptoms.  The 
specialists requested investigative testing to determine 
whether the veteran's nervous system was clinically affected 
by sarcoidosis and, upon the completion of this testing, both 
specialists provided a clear rationale that the absence of 
evident central nervous system involvement of the veteran's 
sarcoidosis makes it unlikely that the mental symptoms are a 
result of the sarcoidosis pathology.

The Board observes that the veteran was evaluated 
psychiatrically in connection with his August 2003 VA 
examination, and that the only clinical impression noted at 
that time regarding the veteran's complaints of memory loss 
was "Dr. Golden ... believes that [the veteran] has a 
significant element of dementia unrelated to his other 
medical problems or medications."  This clinical impression 
suggests that the examining specialist believed that the 
veteran does suffer from a disability causing memory loss, 
but did not believe that this disability was causally related 
to the veteran's service-connected disabilities.  Moreover, 
the August 2003 note indicates that the examiner recommended 
a neurology consultation and MRI to further diagnostic 
investigation, and the Board again notes such development has 
been accomplished in the record.

The veteran underwent October 2003 electrodiagnostic testing 
of his nervous system, an October 2003 MRI scan, and a 
November 2003 neuropsychiatric evaluation prior to the above-
discussed testing performed from August through October 2006 
including MRI and EEG studies.  The November 2003 
neuropsychiatric evaluation report references the veteran's 
October 2003 MRI brain scan and explains that this brain scan 
"with and without contrast did not find abnormalities."  
The report does note that there were some abnormalities with 
the veteran's spine shown in an MRI, but does not indicate 
that these may be associated with any memory loss symptoms.  
The November 2003 neuropsychiatric evaluation report further 
indicates that during the evaluation there were some 
questions "about the consistency of his efforts during the 
testing" but that "Since he refused further testing, 
however, the reasons for these inconsistencies could not be 
clarified."  The November 2003 neuropsychiatric examiner did 
report that "Continued monitoring for signs of cerebral 
sarcoidosis" was warranted, but no diagnosis of this 
condition was made at that time or at any time since, 
including following the special testing performed in 
association with the VA examinations in August through 
October 2006.  

The Board also notes that the least recent VA examination 
report of record, from August 2002, does address the 
veteran's claim of memory loss symptoms but withholds 
analysis of a possible etiological link to sarcoidosis.  At 
the time of the August 2002 VA examination, that examining 
physician came to the conclusion that the veteran was having 
difficulties with his regiment of prescription medications 
and that "the most likely cause of this veteran's new 
problems (which include ... memory loss ...) is overdrugging."  
The examiner thus offered no medical opinion to support the 
veteran's claim as the report states "it would be 
inappropriate to work up each of his complaints as 
complications of sarcoid without first ruling out drug-
induced illness."

As the objective medical evidence of record does not support 
a finding that the veteran's sarcoidosis has affected his 
nervous system such that memory loss symptoms may be 
attributed to it, service connection is not warranted on this 
basis.  There is no evidence or contention that service 
connection is warranted for memory loss on any other basis.

Entitlement to service connection for insomnia, to include as 
secondary to service-connected sarcoidosis

The record demonstrates that the veteran currently 
experiences and has been medically evaluated for symptoms of 
insomnia.  There is no suggestion in the record that any 
pertinent symptoms of insomnia manifested during service: the 
service medical records are absent of any suggestion of 
complaints of insomnia, and the veteran does not specifically 
contend that insomnia manifested during his active service.  
Indeed, the veteran told the August 2006 VA psychiatric 
examiner that his insomnia symptoms began ten years before 
that exam, in 1996, approximately 7 years after the veteran's 
discharge from service.  Rather, including as stated in his 
July 2002 statement, the veteran contends that his insomnia 
symptoms are secondary to his service-connected sarcoidosis 
and he claims entitlement to service-connection on this 
secondary basis.

The August 2006 VA psychiatric examination report contains 
the examiner's initial impression that the veteran's insomnia 
symptoms could be related to his sarcoidosis.  However, as 
discussed in the above section regarding the veteran's memory 
loss symptoms, the August 2006 VA psychiatric examiner 
explained that the likelihood of a relationship between the 
mental symptoms, including insomnia, and the sarcoidosis 
could not be determined without performing special testing 
such as EEG and MRI studies.  The Board also notes that the 
August 2006 VA physical examination report contains that 
examiner's opinion that additional testing was required to 
determine whether the veteran suffers from neurosarcoidosis 
which may cause mental symptoms.

VA provided the veteran with an electroencephalogram (EEG) 
and an MRI of the brain, and this testing was performed in 
October 2006.  These tests produced medical findings of 
"normal electroencephalogram" and "normal brain" shown on 
MRI.  The complete reports of both tests were presented to 
the specialist who performed the August 2006 psychiatric 
examination and who had requested the additional testing, and 
the specialist authored an addendum to the previous 
examination report.  In this addendum, the examiner makes a 
clear indication that, based on the test results provided, it 
is less than likely that the veteran's mental symptoms, 
including insomnia, are due to sarcoidosis; the examiner 
provides the rationale that the "MRI, EEG do not show 
involvement of CNS of Sarcoidosis."  Additionally, the 
specialist notes that the cognitive functioning of the 
veteran was shown to be within normal limits during mental 
status examination.

The complete reports of both the EEG and the MRI were also 
presented to the examining physician who conducted the August 
2006 general physical VA examination.  This examiner reviewed 
the testing results and, despite expressing that a more 
definitive determination would require a more enhanced MRI, 
the evidence now of record was sufficient to medically 
conclude that the veteran's mental symptoms, including 
insomnia, are "less than likely" caused by sarcoidosis.  In 
this regard, the examiner offered the rationale that there 
was "no evidence of cerebral lesions" and, thus, no 
clinical indication that sarcoidosis had manifested in the 
veteran's brain to produce mental symptoms.

The expert opinions of the August 2006 VA psychiatric 
examiner and the August 2006 VA general physical examiner are 
highly probative; each reviewed the claims folder and 
demonstrated an informed consideration of the medical 
questions, including acknowledging that sarcoidosis can 
affect nervous system function to cause mental symptoms.  The 
specialists requested investigative testing to determine 
whether the veteran's nervous system was clinically affected 
by sarcoidosis and, upon the completion of this testing, both 
specialists provided a clear rationale that the absence of 
evident central nervous system involvement of the veteran's 
sarcoidosis makes it unlikely that the mental symptoms are a 
result of the sarcoidosis pathology.  As discussed above in 
reference to the veteran's claim of entitlement to service 
connection for memory loss, all other medical reports of 
record regarding the veteran's neurological health have found 
no indication to support a diagnosis that the veteran's 
sarcoidosis has manifested in a manner affecting the 
veteran's brain or otherwise causing mental symptoms or 
insomnia.

The Board has considered whether the veteran's insomnia might 
be etiologically related to the veteran's service connected 
disability of the thoracic spine, but the veteran's own 
testimony in developing this claim has made no assertion to 
advance this theory and the veteran has not attributed his 
insomnia to back pain.  The veteran originally believed that 
his sleep disturbances were due to sleep apnea, and did not 
associate them with his back in his June 2002 statement.  He 
has since repeatedly asserted, including in his July 2002 
statement, that he believes his sleep disturbances are 
related to his sarcoidosis.   During the August 2002 and 
August 2003 VA examinations, the veteran and his spouse 
described his sleep disturbance symptoms without any 
reference to back pain.  The veteran also described his sleep 
disturbance symptoms in some detail during his February 2007 
RO hearing testimony, but did not suggest any perceived 
association between his sleep difficulties and his back 
disability.  Thus, although the addendum to the August 2006 
psychiatric VA examination report speculates about the 
possible role of back pain in the veteran's sleep 
disturbances, the Board does not find that the veteran's own 
contentions have advanced such a theory of entitlement to 
service connection.

As the objective medical evidence of record does not support 
a finding that the veteran's sarcoidosis has affected his 
nervous system such that insomnia symptoms may be attributed 
to it, service connection is not warranted on this basis.  
There is no evidence or contention that service connection is 
warranted for insomnia on any other basis.  



Service Connection Conclusion

The Board acknowledges that, by advancing these claims, the 
veteran himself is asserting that these current disabilities 
are causally linked to his service-connected sarcoidosis.  
However, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  In any 
event, the Board finds that the medical opinions and evidence 
of record from trained medical professionals carry more 
probative weight than the veteran's assertions in resolving 
the questions of medical causation in this case.

Thus, the weight of the competent medical evidence in the 
record shows that the pertinent disabilities are not 
medically related to the veteran's service-connected 
sarcoidosis.  The Board is presented with an evidentiary 
record which shows that the claimed disabilities first 
manifested years after separation from service and are not 
medically related to a service-connected pathology.  Because 
the medical evidence indicates that the claimed disabilities 
are pathologies distinct from the veteran's service-connected 
pathologies, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).


ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


